PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On October 29,1999, claimant was traveling northbound on State and Local Service Route 30 near Martinsburg in Berkeley County when her vehicle encountered some gravel on the roadway causing her to lose control of her vehicle which then shuck a tree.
2. Respondent was responsible for the maintenance of State and Local Service Route 30 in Berkeley County and respondent failed to maintain properly Route 30 ou the date of this incident.
3. Respondent had been working in the area of claimant’s accident and it had placed gravel on the berm. Traffic on the road lacked some of the loose gravel onto the road surface. Respondent had constructive, if not actual, notice of this condition.
4. As a result of this incident, claimant was injured. Claimant agrees to accept $9,000.00 as full and complete satisfaction for her claim.
5. Respondent agrees that the amount of $9,000.00 for the damages as put forth by the claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 30 in Berkeley County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to *27claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $9,000.00.
Award of $9,000.00.